Case 1:21-cr-00022-NONE-SKO Document 3-1 Filed 01/28/21 Page 1 of 4FILED
                                                                   Jan 28, 2021
                                                               CLERK, U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF CALIFORNIA


                             1:21-cr-00022-NONE-SKO




                                               1/28/21
Case 1:21-cr-00022-NONE-SKO Document 3-1 Filed 01/28/21 Page 2 of 4
Case 1:21-cr-00022-NONE-SKO Document 3-1 Filed 01/28/21 Page 3 of 4
Case 1:21-cr-00022-NONE-SKO Document 3-1 Filed 01/28/21 Page 4 of 4
